Per Ouriam.
Appellant’s counsel says:
“The first judgment rendered by the Court was set aside, on the application of the defendant below, and at the succeed*159ing term of the Court another trial was had, and the judgment reduced, $200. This judgment, rendered on the second trial, was afterward set aside by the Court; and this is the chief error complained of.”
O. 0. Behm, for appellant.
H. W. Olíase and J. A. Wilstaeh, for appéllee.
We have searched the record, in vain, for the entry of any such judgment.
The judgment finally rendered, is affirmed, with 1 per cent, damages and costs.